DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 15-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 11,121,033 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because.
17404609
11121033 B2
15. A method for fabricating a semiconductor device comprising: forming a dielectric layer on a lower metal wiring; forming an alternating stack on the dielectric layer, the alternating stack having a structure in which first and second materials which are alternately stacked, and including the uppermost first material; forming an alternating stack pattern by etching the alternating stack; forming a through-hole penetrating through the alternating stack pattern; forming a gap-fill layer to fill the through-hole; forming a mask layer including a self-aligned opening to expose the gap-fill layer and a portion of the uppermost first material adjacent to the gap-fill layer; and etching the gap-fill layer with the mask layer and the exposed uppermost first material as etch barriers through the self-aligned opening, in order to form a contact hole in the alternating stack pattern.
1. A method for fabricating a semiconductor device comprising, the method comprising: forming a dielectric layer on a first lower wiring structure, wherein the first lower wiring structure is electrically conductive; forming an alternating stack structure on the dielectric layer, wherein the alternating stack structure comprises first and second material layers alternately stacked with one another; forming an alternating stack pattern by etching the alternating stack structure; forming a through-hole penetrating through the alternating stack pattern; forming a gap-fill layer, wherein a sacrificial gap-fill layer of the gap-fill layer fills the through-hole; forming a mask layer over the alternating stack pattern and over the gap-fill layer, wherein the mask layer comprises a self-aligned opening overlapping the filled through-hole and overlapping a portion of an uppermost material layer of the first and second material layers adjacent to the filled through-hole; and forming a first contact hole through the alternating stack pattern by performing a single etch using both the mask layer and the portion of the uppermost material layer as etch barriers to remove, through the self-aligned opening, the sacrificial gap-fill layer filling the through-hole.
19. The method of claim 15, wherein the gap-fill layer includes silicon oxide, and the uppermost first material includes polysilicon, nitride, a metallic material or combinations thereof.
12. The method of claim 1, wherein: the gap-fill layer comprises silicon oxide; and the uppermost material layer comprises at least one of: polysilicon; nitride; and a metallic material.


Allowable Subject Matter
Claims 1-14 are allowed.
The following is an examiner's statement of reasons for allowance, which paraphrases and summarizes the claimed invention without intending to be limiting, wherein the legally defined scope of the claimed invention is defined by the allowed claims themselves in view of the written description under 35 USC 112. This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14).
	The most relevant prior art reference, Shin et al. (US 9905570 B2) discloses a contact structure formed through an alternating stack but is silent on the features of claim 1. Hwang et al. US 20110151667 Al), in Figs 14-17 and associated text substantially teaches the limitations of the claim 1, with the exception of the limitations below. Hwang discloses forming an isolation trench using the method steps of claim 1.
Regarding claim 1, the references of the Prior Art of record and considered pertinent to the applicant's disclosure and to the examiner's knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding:" and forming a second contact hole through the second alternating stack pattern by performing the single etch using both the mask layer and the portion of the uppermost material layer as etch barriers to remove, through the self-aligned opening, the second gap-fill layer filling the through-hole.”, as recited in Claim 1, with the remaining features. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Regarding claim 15, the references of the Prior Art of record and considered pertinent to the applicant's disclosure and to the examiner's knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding:" and forming a second contact hole through the second alternating stack pattern by performing the single etch using both the mask layer and the portion of the uppermost material layer as etch barriers to remove, through the self-aligned opening, the second gap-fill layer filling the through-hole.”, as recited in Claim 15, with the remaining features. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAWRENCE C TYNES JR. whose telephone number is (571)270-7606. The examiner can normally be reached 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on (571) 272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAWRENCE C TYNES JR./           Examiner, Art Unit 2816